CERTAIN MATERIAL (INDICATED BY THREE ASTERISKS) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
EXHIBIT 10.1




SAND SUPPLY AGREEMENT


This SAND SUPPLY AGREEMENT (this “Agreement”), is entered into effective as of
the Effective Date listed on Schedule A hereto (the “Effective Date”), by and
between SUPERIOR SILICA SANDS LLC, a Texas limited liability company
(“Supplier”), and LIBERTY OILFIELD SERVICES, LLC, a Delaware limited liability
company (“Customer”). Any capitalized terms used herein but not otherwise
defined herein shall have the meaning set forth on Schedule A hereto the terms
of which are incorporated herein by reference. Customer and Supplier may also be
referred to hereafter as a “Party” or collectively as the “Parties”.
RECITALS
WHEREAS, Supplier is in the business of providing various industrial sands and
aggregates to the oilfield production industry and Customer is in the business
of performing various services to the oilfield production industry; and
WHEREAS, Customer needs certain sand products related to fracture stimulation,
sand controls and related services and Customer wishes to purchase Product (as
defined on Schedule A) which meets the Specifications (as defined on Schedule A)
from Supplier on the terms and conditions set forth in this Agreement.
NOW, THEREFORE, for and in good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:
AGREEMENT
1.Interpretation.
a.    Defined Terms. In this Agreement, the following terms shall have the
following meanings unless the context otherwise requires:
“Affiliate” in relation to Party shall mean any individual, corporation, limited
liability company, partnership, proprietorship, joint venture or other entity
directly or indirectly controlled by, controlling, or under common control with
that Party.
“Bankruptcy” means the occurrence of any of the following events with respect to
a Party: (a) the filing of an application by the Party for, or a consent to the
appointment of, a trustee or receiver of its assets; (b) the filing by the Party
of a voluntary petition in bankruptcy or the filing of a pleading in any court
of record admitting in writing its inability to pay its debts as they come due;
(c) the making by the Party of a general assignment for the benefit of its
creditors; (d) the filing by the Party of an answer admitting the material
allegations of, or its consenting to, or defaulting in answering, a bankruptcy
petition filed against it in any bankruptcy proceeding; or (e) the entry by any
court of competent jurisdiction of an order for relief of the Party under
Chapter 7 or 11 of United States Code, the entry of any order, judgment or
decree having a similar effect under any other applicable law or the entry of
any order, judgment or decree appointing a trustee or receiver of the assets of
the Party, and any such order, judgment or decree continuing unstayed and in
effect for a period of ninety (90) days after the entry.
“Business Day” means any day other than Saturday or Sunday or other day upon
which national banks in Fort Worth, Texas are permitted or required by law to be
closed.
“Confidential Information” means the existence, content, or scope of this
Agreement, any information regarding the business of the Disclosing Party, and
any information regarding the products and services of the Disclosing Party
including, without limitation, all (a) technological and specific product
secrets, trade secrets, drawings, materials, chemistry, proppant compositions,
the chemistry, chemical makeup, chemical combinations, and chemical codes of any
compositions or formulations, and other technical data, (b) notes, analyses,
compilations or other documents, whether prepared by Receiving Party or the
Receiving Party’s Representatives, that contain or otherwise reflect the
Confidential Information, and (c) the fact that Confidential Information has
been made available to the other Party.


1
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







“Contract Year” means as follows: (a) for the first Contract Year, that period
commencing on the Effective Date and ending twelve (12) months after the
Effective Date; and (b) for the second and any subsequent Contract Years
(including during any Renewal Term), that twelve-month period commencing on the
day after the end date of the prior Contract Year.
“FOB” has the meaning given to it in the Uniform Commercial Code.
“Force Majeure” means in relation to any Party, any strikes, lockouts, concerted
acts of workmen or other industrial disturbances, fires, explosions, floods,
earthquakes or other natural catastrophes, civil disturbance, riots or armed
conflict whether declared or undeclared, curtailment, shortage, rationing or
allocation of normal sources of supply of labor, materials, transportation,
energy or utilities, accidents, Acts of God, acts of terrorism, sufferance of or
voluntary compliance with acts of government and government regulations (whether
or not valid), embargoes or any other similar or dissimilar cause which is
beyond the reasonable control of the affected Party and which could not have
been overcome by the exercise of reasonable efforts by such affected Party.
“Person” or “person” means any entity, including any partnership, corporation,
limited liability company or governmental entity, and any natural person.
“Representatives” means the directors, officers, employees, Affiliates, agents,
representatives, financing sources, advisors, attorneys, accountants and
consultants of the applicable party.
“Term” means the Initial Term and any Renewal Terms, collectively.
“Ton” means US Short Ton, which means 2,000 pounds.
“Week” means a seven-day period during the Term commencing on a Sunday and
ending on the following Saturday.
b.    Additional Defined Terms. Additional definitions are set forth in the
applicable sections set forth below:


2
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Term
Section
Agreement
Preamble
Annual Tonnage
Section 2.b
Anticipated Ratios
Section 2.c
Customer
Preamble
Customer Samples
Section 6
Demurrage Charges
Section 3
Disclosing Party
Section 9
Effective Date
Preamble
Expected Ratios
Section 2.c
FOB Terminal Pricing
Section 3
Initial Term
Section 2.a
Losses
Section 8
Mesh Size Ratios
Section 2.c
Monthly Tonnage
Section 2.b
Monthly Order
Section 2.b
Non-Conforming Product
Section 7
Overdue Threshold
Section 2.c
Party or Parties
Preamble
Permitted Variance
Section 2.c
Pick Up Location
Section 2.d
Price
Section 5
Product
Recitals
Receiving Party
Section 9
Renewal Term
Section 2.a
Specifications
Recitals
Supplier
Preamble
Supplier Railcars
Section 3
Supplier Samples
Section 6
Supplier’s Facilities
Section 2.c
Supplier’s Terminals
Section 2.d
Supply Cure Period
Section 2.g
Supply Shortfall
Section 2.g
 
 

c.    Construction. As used in this Agreement, unless expressly stated
otherwise, references to (a) “including” mean “including, without limitation”;
(b) “or” means “either or both”; and (c) a “party” or “Party” mean Customer or
Supplier and “parties” or “Parties” mean Customer and Supplier.
2.Production and Supply of Product
a.    Term of Agreement. The initial term of this Agreement shall commence on
the Effective Date, and shall remain in effect for the period set forth on
Schedule A (the “Initial Term”) from and after the Effective Date, unless sooner
terminated in accordance with Section 11 hereof. This Agreement shall renew
automatically for the successive period set forth on Schedule A hereto (the
“Renewal Term”), unless either Party gives the other Party written notice of
non-renewal at least ninety (90) days prior to the expiration of the then
current Term.


3
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







b.    Required Tonnage. Each Contract Year of the Term, Supplier will sell, and
Customer will purchase, the minimum tonnage specified on Schedule A (the “Annual
Tonnage”) upon the terms and conditions as set forth herein. In each month of
the Term, Supplier shall use commercially reasonable efforts to fulfill orders
up to the monthly tonnage specified on Schedule A (the “Monthly Tonnage”) and
Customer shall use commercially reasonable efforts to order at least the monthly
tonnage specified on Schedule A (the “Monthly Order”).
c.    Product Ratios. Customer shall use commercially reasonable efforts to
submit purchase orders to Supplier for Product in the mesh size ratios (the
“Mesh Size Ratios”), at the expected ratios (the “Expected Ratios”), each as set
forth on Schedule A hereto (collectively, the “Anticipated Ratios”), based on
Customer’s needs and Supplier’s ability to supply such Product in light of its
overall production and commitments to other customers; provided, however, that
the Parties acknowledge and agree that the ratios of mesh sizes delivered to
Customer shall ultimately be determined by the actual ratios of mesh sizes
produced at Supplier’s facilities designated on Schedule A hereto (the
“Supplier’s Facilities”). In the event the actual ratios of mesh sizes produced
at Supplier’s Facilities materially deviate from the Anticipated Ratios,
Supplier shall provide written notice of such change to Customer and the Parties
shall negotiate in good faith to revise the Anticipated Ratios to reflect actual
production from Supplier’s Facility. In the event that Customer’s purchase
orders do not reasonably adhere to the Anticipated Ratios (as may be adjusted
from time to time by written mutual agreement of the Parties), Supplier shall
have no obligation to (a) furnish the portion of Customer’s order not in
compliance with the Anticipated Ratios or (b) cure any failure by Supplier to
fulfill its Monthly Tonnage or Annual Tonnage requirements.
d.    Purchase Orders. Customer will purchase Product from Supplier by
submitting written purchase orders electronically or in hard copy to Supplier at
least twenty-one (21) days in advance. Customer may request additional Product
from Supplier, above the Monthly Tonnage, within the twenty-one (21) day period
referenced above; provided, however, that Supplier shall have no obligation to
supply any additional Product requested by Customer above the Monthly Tonnage
within any such period. Customer shall provide Supplier with a binding purchase
order specifying (i) the amount and type of Product ordered; (ii) the Supplier’s
terminal specified on Schedule A hereto (the “Supplier’s Terminals”) to which
the Product will be delivered FOB Supplier’s Terminal; and (iii) the time(s) and
date(s) during the Week following the date on which the purchase order was
submitted that the Product should be delivered to a carrier at the specified
Supplier Terminal (“Pick Up Location”). The delivery dates for Customer’s
purchase orders for the Product must be spread evenly throughout each month
during the Term and Customer shall provide Supplier with forecasts and schedules
for its purchase orders for Product on at least a bi-monthly basis. In the event
that Customer desires to cancel any order it submits to Supplier, Customer must
provide written notice of such cancellation to Supplier no less than ten (10)
days prior to the shipment of the Product subject to the applicable purchase
order. Any routing, cancelation, storage or similar charges or expenses incurred
by Supplier in connection with any such cancellation or any diversion or delay
of any shipment of Product shall be billed to and paid by Customer.
e.    Invoices; Payment. Supplier will invoice Customer for (i) Product
purchased by Customer within five (5) Business Days after the date that Customer
picks up the Product, and (ii) all freight charges (which shall be stated
separately from the Product price on the invoice) and all sales or use taxes or
applicable import or export taxes and charges (unless Customer provides an
appropriate tax exemption certificate) within five (5) Business Days of Supplier
being assessed, receiving invoices or remitting payment for any such amounts.
Customer must participate in Supplier’s electronic invoicing program, as such
program may be amended from time to time, and shall take such further actions
and execute such further documents as may be reasonably requested by Supplier in
connection therewith. Customer shall remit payment to Supplier for all invoices
by wire transfer or electronic funds transfer (EFT) of immediately available
funds to the Supplier’s account in accordance with the wire transfer
instructions specified on Schedule A, or any other mutually agreed upon payment
form, within thirty (30) days from the date of Customer’s receipt of each of
Supplier’s invoices. To the extent permitted by applicable law, any overdue
payments will be subject to finance charges computed at a periodic rate of ***%
per month (***% per year). Any time the aggregate amount, including any
applicable interest, more than forty (40) days overdue to Supplier hereunder
exceeds the threshold set forth on Schedule A (the “Overdue Threshold”),
Supplier shall have the right to withhold all shipments to Customer until all
such past due amounts have been paid to Supplier; provided, however, that any
such withholding shall not relieve Customer of its Monthly Order or Annual
Tonnage obligations. Customer shall have the right to dispute in good faith all
or any portion of an invoice by providing written notice of such dispute
(together with reasonable detail of the facts underlying such dispute) (the
“Dispute Notice”) to Supplier on or before thirty (30) days after the date of


4
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







Customer’s receipt of the invoice.  If Customer, in its sole discretion,
disputes any portion of an invoice in good faith, Customer shall pay the
undisputed portion of any such invoice on or before the applicable due date and
Customer and Supplier shall work together to resolve any such dispute within ten
(10) days after the date of the Dispute Notice, Supplier will issue an
adjustment invoice to Customer, if applicable, and Customer shall pay any
remaining amount owing to Supplier with respect to the disputed amount no later
than the end of such ten (10) day resolution period.
f.    Monthly True-Up; Order Shortfalls. Each month, Supplier shall review the
purchase orders, excluding any cancelled purchase orders, submitted by Customer
to confirm the amount by which, if any, the Customer’s order for the prior month
(up to the Monthly Order) is less than the Monthly Order (the “Order
Shortfall”). If, and only if, Supplier determines, in its sole discretion, that
it has the necessary capacity, Customer may cure any such Order Shortfall within
thirty (30) days following the last day of the month during which such Order
Shortfall occurs (the “Order Cure Period”) by ordering the amount of the Order
Shortfall in addition to its Monthly Order for the then-current month. In the
event that there is an Order Shortfall for any given month which is not cured
during the Order Cure Period for any reason, Supplier shall invoice Customer and
Customer shall pay to Supplier an amount equal to the Order Shortfall multiplied
by $*** per Ton less any Supply Credits which have not been previously utilized
by Customer to offset any prior Order Shortfalls.
g.    Order Fulfillment; Supply Shortfalls. Supplier shall use commercially
reasonable efforts to supply Customer’s purchase orders in full; provided,
however, that in the event that Customer orders at least the Monthly Tonnage in
any given month and such tonnage is not supplied by Supplier (the amount by
which the Customer’s order (up to the Monthly Tonnage) exceeds the amount of
Product supplied by Supplier, the “Supply Shortfall”), Supplier may cure such
Supply Shortfall within thirty (30) days following the last day of the month
during which such Supply Shortfall occurs (the “Supply Cure Period”). Any such
Supply Shortfall shall be picked up by Customer at the Pick Up Location
specified in the applicable purchase order. In the event that Supplier cures any
such Supply Shortfall prior to the expiration of the Supply Cure Period,
Supplier shall not be in breach of this Agreement, and Customer shall not have
the right to exercise any remedies hereunder. In the event that Supplier does
not cure any such Supply Shortfall prior to the expiration of the Supply Cure
Period, Customer will receive a credit from Supplier in the amount of the Supply
Shortfall and any such credit shall only be used by Customer to offset against
an Order Shortfall, if any, incurred during the Term (“Supply Credits”).
Notwithstanding anything contained herein to the contrary, in no event shall
Supplier be obligated to supply Product to Customer in excess of the Annual
Tonnage during any given Contract Year or the Monthly Tonnage during any given
month; provided, however, in the event Customer orders Product in excess of the
Monthly Tonnage during any Order Cure Period to cure an Order Shortfall and
Supplier fails to supply any such excess amount of Product, for any reason,
Customer shall owe no money to Supplier pursuant to this Agreement as a result
of such Order Shortfall solely with respect to the unfilled amount of any such
order in excess of the Monthly Tonnage ordered to remedy such Order Shortfall.
h.    Title, Risk of Loss and Freight Responsibility. All Product will be
shipped FOB to the Pick Up Location. Title and risk of loss or damage to the
Product shall pass to Customer at the time the Product is delivered to the
carrier at the Pick Up Location. Charges for freight and all related costs for
transportation of the Product from the Pick Up Location, to the destination
designated by Customer shall be paid by Customer.
3.Delivery of Product. Supplier shall load trucks or railcars at the Pick Up
Location, in accordance with Customer’s written instructions provided in the
applicable purchase order. Customer shall send trucks or covered hopper railcars
(such railcars not to exceed 44 feet in length) leased or owned by Customer to
the Pick Up Location in sufficient quantities to transport the Product purchased
by Customer from the Pick Up Location to the destination designated by Customer.
Upon written request by Customer, Supplier shall arrange for the transportation
of the Product utilizing railcars owned or managed by Supplier (collectively,
the “Supplier Railcars”). The cost of utilizing the Supplier Railcars is
included in the FOB terminal pricing specified on Schedule A hereto (the “FOB
Terminal Pricing”). All such pricing and other transportation rates shall be
adjusted on a quarterly basis as discussed in Section 5 below. Customer will
also pay for all related costs including, without limitation, energy surcharges,
rail rate increases and switch fees, incurred by Supplier in connection with the
transactions contemplated by this Agreement on a cost added basis. Customer
shall be listed as “consignee” for any shipments requiring Supplier Railcars.
After the first thirty-one (31) days any Supplier Railcar has been
constructively placed at the Pick Up Location, Customer shall be responsible for
demurrage charges at the rate set forth on Schedule A hereto (“Demurrage
Charges”). Customer shall make


5
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







commercially reasonable efforts to timely pick up all Product to avoid Demurrage
Charges and not increase Supplier’s Railcars’ cycle times.
4.Supplier Railcar Liability and Indemnification. Customer shall indemnify
Supplier for all damage to the Supplier Railcars caused during the period of
time that such Supplier Railcars were utilized by Customer or for the shipment
of Product to Customer. Supplier shall be responsible for any demurrage charges
with respect to the Product incurred at Supplier’s Facility or caused by delays
at Supplier’s Facility, in each case only when caused by or due to the actions
of Supplier. Except as otherwise set forth in this Agreement, each Party shall
be liable for and shall defend, indemnify, and hold harmless the other Party
from any demurrage charges, excess freight charges, deficiency freight charges,
or similar transportation charges incurred by such Party, unless such charges
are due to the other Party’s gross negligence or willful misconduct or any other
actions by the other Party that cause such charges to be incurred. This Section
4 shall survive termination and expiration of this Agreement.
5.Price; Customer’s Financial Information. The price to be paid by Customer for
specific types and grades of Product (the “Price”) purchased from Supplier are
set forth on Schedule A attached hereto. The Parties will engage in quarterly
business reviews of the Price and all related costs and expenses on the
fifteenth (15th) day of February, May, August and November of each year during
the Term, and will mutually agree to reasonable adjustments to such amounts, as
appropriate. Supplier may request updated financials and related information
from Customer following the end of each quarter during the Term. If Supplier
determines, at any time and in its sole discretion, that there has been a
material negative change in the financial position of Customer or if Customer
has failed to timely pay more than one invoice, Customer shall provide Supplier
with a deposit or letter of credit from a rated financial institution, as
requested by and acceptable to Supplier, in its sole discretion. Following any
request by Supplier for any such deposit or letter of credit, Supplier shall
have no obligation to supply any Product requested by Customer until Supplier
has received the deposit or letter of credit, as applicable. In addition to the
Price, Customer shall be responsible for all sales or use taxes and all
applicable import or export taxes and charges.
6.Disclaimer of Warranty; Inspection. Supplier makes no warranties, express or
implied, regarding the Product or its fitness for any particular purpose, other
than that the Product will meet or exceed the applicable Specifications. Each
Party shall carefully inspect the Product for compliance with the Specifications
and for the mesh size composition of the Product. Supplier shall take and retain
for 180 days samples (the “Supplier Samples”) of the Product from each order
prior to release of any shipment to a carrier. In addition, Supplier shall
provide Customer with a Certificate of Analysis for each order delivered.
Customer shall also have the right to take samples (the “Customer Samples”) of
the Product from each order upon receipt of each shipment at the destination
designated by Customer. In the event that the test results obtained from
analysis of the Supplier Samples and the Customer Samples, if any, differ by a
materially significant amount, Supplier and Customer shall exchange with one
another half of their respective samples for analysis. The Parties agree to
engage in good faith discussions to resolve any discrepancies in the results of
such analysis.
7.Nonconformity of Product. Customer may make claims for Product not meeting the
Specifications (“Non-Conforming Product”) if both Parties’ analysis of the
Customer Samples demonstrate that the Product in any rail car received from
Supplier is Non-Conforming Product. Any such claim must be made in writing by
the Customer and received by Supplier within fifteen (15) days from the date of
Customer’s receipt of the Non-Conforming Product. Supplier’s exclusive liability
and Customer’s sole remedy in connection with any Non-Conforming Product shall
be for Supplier to replace any Non-Conforming Product, at no charge to Customer,
at Supplier’s Facility by such reasonable date as Customer may request, or, at
the option of Supplier, and in the event that Customer has already paid for the
Non-Conforming Product, to reimburse the Customer for the cost of the
Non-Conforming Product only. This provision does not cover nonconformity
attributable to causes or occurrences beyond Supplier’s control, including, but
not limited to, (a) misuse, mishandling, neglect, improper storage, improper
transportation, improper alteration or improper application by Customer or by
any agent of Customer or (b) unclean or partially-filled railcars or trucks
supplied by Customer or Customer’s carrier, it being understood that Supplier
shall have no obligation to inspect or remove debris from any railcars or trucks
supplied by Customer or any of Customer’s carriers and Customer shall indemnify
and hold Supplier harmless against any Losses attributable thereto.
8.Indemnification. EACH PARTY SHALL DEFEND, INDEMNIFY AND HOLD THE OTHER PARTY,
ITS AFFILIATES AND ITS AND THEIR RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS,


6
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







REPRESENTATIVES, AGENTS AND INVITEES HARMLESS AGAINST ANY CLAIMS, DEMANDS,
CAUSES OF ACTION, JUDGMENTS, PROCEEDINGS, ORDERS, AWARDS, DAMAGES, LOSSES,
FINES, PENALTIES, COSTS, EXPENSES AND LIABILITIES, INCLUDING LITIGATION COSTS
AND REASONABLE ATTORNEY’S FEES (COLLECTIVELY, “LOSSES”), DUE TO DEATH, ILLNESS
OR INJURY, OR PROPERTY LOSS OR DAMAGE, ONLY TO THE EXTENT CAUSED BY (I) THE
NEGLIGENT OR WILLFUL ACT OR OMISSION OF SUCH PARTY OR ANY OF ITS EMPLOYEES,
OFFICERS, DIRECTORS, REPRESENTATIVES, AGENTS, INVITEES, OR SUBCONTRACTORS UNDER
THIS AGREEMENT OR ANY PURCHASE ORDER ACCEPTED BY SUPPLIER, OR (II) SUCH PARTY’S
BREACH OF ITS OBLIGATIONS, WARRANTIES OR REPRESENTATIONS IN THIS AGREEMENT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NEITHER PARTY SHALL
BE LIABLE TO THE OTHER PARTY FOR, AND EACH PARTY RELEASES THE OTHER PARTY FROM
LIABILITY ATTRIBUTABLE TO, CONSEQUENTIAL, INCIDENTAL, EXEMPLARY, SPECIAL,
PUNITIVE OR INDIRECT DAMAGES ARISING OUT OF THE PERFORMANCE OF THIS AGREEMENT,
OR DEFAULT IN THE PERFORMANCE HEREOF, WHETHER BASED UPON CONTRACT, TORT
(INCLUDING NEGLIGENCE OR STRICT LIABILITY), WARRANTY OR ANY OTHER LEGAL THEORY,
INCLUDING, BUT NOT LIMITED TO, DAMAGES INCURRED BY REASON OF THE TERMINATION,
EXPIRATION OR NON-RENEWAL OF THIS AGREEMENT, COMPENSATION, REIMBURSEMENT OR
DAMAGES ON ACCOUNT OF THE LOSS OF PROSPECTIVE PROFITS ON ANTICIPATED SALES, OR
ON ACCOUNT OF EXPENDITURES, INVESTMENT LOSSES OR COMMITMENTS IN CONNECTION WITH
THE BUSINESS OR GOODWILL OF SUPPLIER OR CUSTOMER; PROVIDED, THAT THE FOREGOING
LIMITATION DOES NOT AFFECT THE PARTIES’ RIGHT TO INDEMNIFICATION WITH RESPECT TO
LIABILITIES OWED BY EITHER PARTIES TO THIRD PARTIES FOR CONSEQUENTIAL,
INCIDENTAL, EXEMPLARY, SPECIAL, PUNITIVE OR INDIRECT DAMAGES. NOTHING IN THIS
SECTION 8 SHALL BE CONSTRUED AS ALTERING THE ALLOCATION OF LIABILITY AND
INDEMNIFICATION RESPONSIBILITIES SET FORTH IN SECTION 4, IF APPLICABLE. THIS
SECTION 8 SHALL SURVIVE TERMINATION AND OR EXPIRATION OF THIS AGREEMENT.
9.Confidentiality. Each Party and its Representatives shall not publicize or
disclose any Confidential Information to any third party by any means without
first obtaining the prior written consent of the other Party. As the context may
require, a Party that discloses information in connection with the transactions
contemplated by this Agreement is referred to herein as the “Disclosing Party”
and a Party receiving any such information hereunder is collectively referred to
herein as the “Receiving Party.” This Agreement does not grant any rights from
Disclosing Party to Receiving Party or its Representatives with respect to
Disclosing Party’s Confidential Information, including, without limitation, any
patents, trademarks, copyrights, trade secrets or any other intellectual
property rights. The foregoing obligations shall not apply to any Confidential
Information which: (i) is publicly known or becomes publicly known through no
fault of or disclosure by Receiving Party; (ii) is given to Receiving Party by
someone other than the Disclosing Party as a matter of right and without
restriction of disclosure; (iii) was known to Receiving Party prior to its
receipt from Disclosing Party; or, (iv) is legally compelled to be disclosed by
Receiving Party. If Receiving Party receives a subpoena, order, notice, process
or other legal process seeking disclosure of Confidential Information or if
Receiving Party is legally obligated to disclose any Confidential Information
pursuant to the rules and regulations of the Securities and Exchange Commission,
Receiving Party shall immediately notify Disclosing Party in order to allow
Disclosing Party the opportunity to oppose the order, notice, process or
disclosure or seek a protective order. If requested by Disclosing Party,
Receiving Party shall make commercially reasonable efforts to cooperate with
Disclosing Party in contesting such disclosure. Except as such demand shall have
been timely limited, quashed or extended, Receiving Party may thereafter comply
with such demand, but only to minimum the extent required by law. Where
Disclosing Party obtains a protective order, nothing in this Agreement shall be
construed to authorize Receiving Party to use in any manner or disclose
Confidential Information to parties other than such governmental or judicial
agency or body or beyond the scope of the protective order. Disclosures that are
made to Receiving Party under this Agreement which are specific shall not be
deemed to be within the foregoing exceptions merely because they were embraced
by general disclosures that are either in the public domain or in the possession
of Receiving Party. In addition, any combination of features shall not be deemed
to be within the foregoing exceptions merely because individual features are in
the public domain or in the possession of Receiving Party. The obligations in
this Section 9 shall survive the termination or expiration of this Agreement.
Receiving Party also agrees that its Representatives to whom any Confidential
Information is disclosed will be bound by the provisions of this Section 9 and
that the Receiving Party will be responsible for any breaches thereby. Receiving
Party hereby agrees that the breach of this Section 9 would cause irreparable
harm


7
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







to Disclosing Parties for which money damages would not be adequate
compensation. If any Receiving Party, or any Representative thereof, breaches or
threatens a breach of the provisions of this Section 9, the Disclosing Party
shall be entitled to seek an injunction in any court of competent jurisdiction
restraining the Receiving Party and its Representatives from violating the
provisions without the necessity of posting a bond or other security therefore.
Nothing herein shall be construed as prohibiting the Disclosing Party from
pursuing any other remedies available to it at law or in equity.
10.Force Majeure. If either Party is affected by Force Majeure it shall promptly
notify the other Party of the nature and extent of the Force Majeure.
Notwithstanding any other provision of this Agreement, neither Party shall be
deemed to be in breach of this Agreement, or otherwise be liable to the other
Party, for any delay in performance or the non-performance of any of its
respective obligations under this Agreement (other than Customer’s failure to
make payments to Supplier hereunder when due), to the extent that the delay or
non-performance is due to any Force Majeure, and the time for performance of any
such obligations shall be extended accordingly. The cause of the Force Majeure
shall so far as possible be remedied with all reasonable dispatch. If any Force
Majeure prevails for a continuous period in excess of fourteen (14) days, both
Parties’ performance hereunder shall be suspended and each Party shall enter
into good faith discussions with a view to alleviating its effects, or agreeing
upon alternative arrangements.
11.Termination.
a.    Termination by Supplier. Supplier shall have the right to immediately
terminate this Agreement upon the occurrence of any of the following events: (i)
Customer’s Bankruptcy; (ii) Customer fails to make any payment to Supplier
hereunder when due, and such failure continues for a period of ten (10) Business
Days after written notice is sent to Customer by Supplier of such failure; or
(iii) Customer is affected by Force Majeure, and such Force Majeure has not been
remedied within sixty (60) days of the initial occurrence of such event.
b.    Termination by Customer. Customer shall have the right to immediately
terminate this Agreement after the occurrence of any of the following events:
(i) Supplier’s Bankruptcy; (ii) Supplier’s failure to produce and deliver the
Product in accordance with its Specifications, and Supplier has been unable to
cure such failure to the reasonable satisfaction of Customer within thirty (30)
days after written notice from Customer after the expiration of the Supply Cure
Period; or (iii) Supplier is affected by Force Majeure, and such Force Majeure
has not been remedied within sixty (60) days of the initial occurrence of such
event.
c.    Other Breaches. Each Party each shall have the right to terminate this
Agreement for any other breach of this Agreement by the other Party that, if
capable of being cured, is not cured within ninety (90) days after written
notice thereof is given to such other Party, except as otherwise provided
herein.
d.    Continuing Obligations. Upon termination of this Agreement for any reason,
Customer shall purchase from Supplier all Product that has been ordered by
Customer pursuant to a purchase order but not delivered to Customer as of the
date of the termination, and Supplier shall promptly deliver such Product to
Customer. Furthermore, upon termination of this Agreement, all obligations of
the Parties arising from this Agreement shall terminate, except for any
obligations that are expressly stated as surviving the termination or expiration
of this Agreement; provided, that any such termination or expiration shall not
relieve either Party from its obligation accruing prior thereto and shall be
without prejudice to the rights and remedies of either Party with respect to any
antecedent breach this Agreement. This Section 11 shall survive any expiration
or termination of this Agreement.
12.Notice. All notices, demands, or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and shall be: (i) delivered personally, (ii) sent by facsimile or
electronic transmission (with written confirmation of receipt) or (iii) sent via
a nationally recognized overnight courier to the recipient for next Business Day
delivery. Such notices, demands and other communications will be sent to each
Party at the address set forth on Schedule A.
13.Miscellaneous


8
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







a.    Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic and legal substance of the
transactions contemplated hereby are not affected in any manner materially
adverse to either Party. Upon the determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to affect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the fullest extent possible.
b.    Effect of Waivers. No failure or delay by any Party in exercising any of
its rights under this Agreement shall be deemed to be a waiver of that right,
and no waiver by any Party of a breach of any provision of this Agreement shall
be deemed to be a waiver of any subsequent breach of the same or any other
provision. A Party’s failure in any one or more instances to insist upon strict
performance of any of the terms and conditions of this Agreement or to exercise
any right herein conferred shall not be construed as a waiver or relinquishment
of that right or of that Party’s right to assert or rely upon the terms and
conditions of this Agreement. Any express waiver of a term of this Agreement
shall not be binding and effective unless made in writing and properly executed
by the waiving Party.
c.    Entire Agreement. This Agreement constitutes the entire Agreement between
the Parties with respect to the subject matter hereof and supersedes any
existing agreements between them whether oral or written. In case of a conflict
between the terms of this Agreement and any purchase order contemplated
hereunder, the terms of this Agreement shall govern.
d.    Legal Representation and Construction. Each Party hereto has been
represented by legal counsel in connection with the negotiation and drafting of
this Agreement and any related documents. The Parties acknowledge that each
Party and its counsel have reviewed and revised this Agreement and related
documents, and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party shall not be employed
in the interpretation of this Agreement or any related documents.
e.    Amendments. This Agreement, including Schedule A hereto, may only be
amended, modified or supplemented in a writing properly executed by both
Parties. Except as specifically amended, this Agreement shall remain in full
force and effect as written.
f.    Counterparts. This Agreement may be executed simultaneously in two or more
counterparts each of which shall be deemed an original, and all of which, when
taken together, constitute one and the same document. The signature of any Party
to any counterpart shall be deemed a signature to the Agreement and may be
appended to any other counterpart.
g.    Jurisdiction And Venue; Choice Of Law. CUSTOMER AGREES AND ACKNOWLEDGES
THAT IT IS TRANSACTING BUSINESS WITH SUPPLIER IN THE STATE OF TEXAS AND THAT
THIS AGREEMENT SHALL BE GOVERNED BY, SUBJECT TO, AND CONSTRUED ACCORDING TO THE
INTERNAL LAWS, AND NOT THE LAWS RELATING TO CONFLICTS OF LAW, OF THE STATE OF
TEXAS. ANY ACTION OR PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO THIS
AGREEMENT SHALL BE BROUGHT AND ENFORCED IN THE COURTS OF THE STATE OF TEXAS
LOCATED IN HARRIS COUNTY, TEXAS OR (TO THE EXTENT SUBJECT MATTER JURISDICTION
EXISTS THEREFOR) IN THE UNITED STATES DISTRICT COURTS FOR THE NORTHERN DISTRICT
OF TEXAS, AND THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF SUCH COURTS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING. THE PARTIES IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING IN THE
COURTS OF THE STATE OF TEXAS LOCATED IN HARRIS COUNTY OR IN THE UNITED STATES
DISTRICT COURTS FOR THE NORTHERN DISTRICT OF TEXAS AND ANY CLAIM THAT ANY SUCH
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.


9
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------







h.    Attorneys’ Fees. The Parties shall bear their own costs of, and incidental
to, the preparation, execution and implementation of this Agreement. In any
action brought pursuant to this Agreement, the prevailing Party shall be
entitled to recovery of its costs and expenses, including reasonable attorneys’
fees.
i.    Independent Contractor; No Joint Venture. Each Party is an independent
contractor with respect to the other and is not an employee of the other or any
of the other’s Affiliates, and nothing in this Agreement is intended to
constitute a partnership or a master and servant relationship between the
Parties. This Agreement shall not be construed as creating a joint venture,
partnership or similar relationship between the Parties. Neither Party shall act
or be deemed to act on behalf of the other Party or its Affiliates, or have the
right to bind the other Party or its Affiliates. Each Party shall remain an
independent entity, and act as an independent contractor. Each Party shall at
all times during the performance hereof be responsible for the payment of wages
and benefits to, and as applicable, tax withholding from, its own employees.
Without limiting the generality of the foregoing, the employees and
subcontractors engaged by each Party for the performance hereof shall be the
direct employees and subcontractors of such Party, and such Party shall remain
solely responsible for all matters related to compliance with relevant
employment laws.
j.    Assignment; Successors and Assigns. Neither Party may assign its rights
under this Agreement to, or have its obligations assumed by, any other Person
without the prior written consent of the other Party and such consent shall not
be unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
either Party may assign its rights, duties or obligations hereunder to an
Affiliate of such Party without the prior written consent of the other Party;
provided, that no such assignment shall relieve the assigning Party of its
obligations hereunder. This Agreement shall be binding on and inure to the
benefit of the Parties and their respective successors and assigns. This
Agreement is intended solely for the benefit of the Parties and their respective
successors and assigns and nothing in this Agreement shall be construed to
create any duty to, or standard of care with reference to, or liability of a
Party to, any Person not a party to this Agreement. Nothing in this Agreement
shall be deemed to constitute any fiduciary or special relationship or duty
among the Parties and each Party may take actions hereunder that are for its own
self-interest without any duty or, subject to the express terms of this
Agreement, liability to the other Party.
k.    Headings. The headings of the Articles and Sections of this Agreement are
included for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation hereof or thereof.
l.    Silica Warning. Supplier’s products contain respirable crystalline silica,
which is considered by some sources to be a cause of cancer. Breathing excessive
amounts of respirable silica dust can also cause a disabling and potentially
fatal lung disease called silicosis, and has been linked by some sources with
other diseases. During transportation, use, clean-up or handling, follow all
NIOSH and MSHA procedures and recommended practices, including wearing
properly-fitted, NIOSH-approved or MSHA-approved air supplied protective
equipment in accordance with applicable government regulations and manufacturer
instructions. For further information, please refer to the appropriate Material
Safety Data Sheet, a copy of which is available from the Supplier upon request.
Customer hereby accepts all responsibility to maintain a safe work environment,
warn, notify, train and provide all necessary and appropriate
NIOSH/MSHA-approved protective equipment to all Persons handling or in the
presence of Supplier’s products, including the Product, and to enforce the
requirement that NIOSH/MSHA-approved protective equipment be used when handling
all such products.
[Signature Page Follows]




10
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Sand Supply Agreement as of
the Effective Date.
SUPPLIER:


SUPERIOR SILICA SANDS LLC,
a Texas limited liability company




By:    /s/ Richard J. Shearer            
Name:    Richard J. Shearer            
Title:    President & CEO            




CUSTOMER:


LIBERTY OILFIELD SERVICES, LLC,
a Delaware limited liability company




By:    /s/ Ronald Gusek            
Name:    Ronald Gusek                
Title:    President                




[Signature Page to Sand Supply Agreement]
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------


Schedule A


Set forth below are certain terms of the Sand Supply Agreement between the
Parties dated as of the Effective Date. This Schedule A, as amended by the
Parties in writing from time to time, shall supplement the terms of the
Agreement and, in no event, shall it be treated as a separate or standalone
agreement by either Party. Capitalized terms used but not otherwise defined in
this Schedule A shall have the meaning set forth in the Agreement.
  
1.    Supplier (Preamble):
Superior Silica Sands, LLC, a Texas limited liability company
 
 
2.    Customer (Preamble):
Liberty Oilfield Services, LLC, a Delaware limited liability company
 
 
3.    Effective Date (Preamble):
February _1_, 2017
 
 
4.    Product (Recitals):
Supplier’s Industrial Sands and Aggregates
 
 
5.    Specifications (Recitals):
The specifications of ISO STANDARD 13503-2, ISO STANDARD 13503-2, and API
Recommended Practice 19-O, modified as follows: N/A
 
 
6.    Initial Term (§2.a):
Two (2) years
 
 
7.    Renewal Term (§2.a):
One, 1-year Renewal Term
 
 
8.    Annual Tonnage (§2.b):
***
Tons of Product per Year
 
 
9.    Monthly Tonnage (§2.b):
***
Tons of Product per Month
 
 
10.    Monthly Order (§2.b):
***
Tons of Product per Month
 
 
11.    Mesh Size Ratios (§2.c):
40 / 70 mesh
 
30 / 50 mesh
 
20 / 40 mesh
 
30 / 70 mesh
 
 
12.    Expected Ratios (§2.c):
*** *** and *** or *** or
*** ***and ***
 
 
13.    Supplier’s Facilities (§2.c):
New Auburn, WI Plant
140 West Pine St.
New Auburn, WI 54757


Kosse Plant
3014 LCR 704
Kosse, Texas 76653
Barron, WI Plant
1058 US Hwy. 8
Barron, WI 54812


San Antonio Plant
24068 Pleasanton Road
San Antonio, Texas 78624
 
 
14.    Supplier’s Terminals (§2.d):
Each of the Supplier’s Terminals located at the Supplier’s Facilities listed
under Item 13 above.
 
 



12
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------





15.    Supplier’s Wiring Instructions (§2.e):
 
 
 
 
 
 
 
16.    Overdue Threshold (§2.e):
$***
 
 
17.    FOB Terminal Pricing (§3):
Terminal Location
Product
Price Per Ton
Each of Supplier’s Facilities listed under Item 13 above
20/40, 30/50
$***
30/70, 40/70
$***
100M
$***
 
 
21.    Demurrage Charges (§3):
$ ***
per Supplier Railcar per Day
 
 
22.    Price (§5):
See the FOB Terminal Pricing set forth under Item 17 above.
 
 
23.    Supplier’s Notice Address (§10):
Superior Silica Sands LLC
6000 Western Place, Suite 465
Fort Worth, Texas 76179
Attn: Scott Dickerson
Email: ##########@sssand.com


 
with a copy to:


Superior Silica Sands LLC
1400 Civic Place, Suite 250
Southlake, Texas 76092
Attn: Robert J. Conner
Email: rconner@insightequity.com
 
 
24.    Customer’s Notice Address (§10):
Liberty Oilfield Services, LLC
 
950 17th Street, Suite 2000
 
Denver, CO 80202
 
Attn:
Mrs. Janet Hoffman
 
Email:
#############@libertyfrac.com
 
 
   
with a copy to:
Fox Rothschild, LLP
 
1225 17th Street, Suite 2200
 
Denver, CO 80202
 
Attn:
Lindsay Larrick
 
Email:
########@foxrothschild.com





13
*** Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.